Case 1:19-cr-01211-JB Document 43 Filed 01/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
Plaintiff,

VS. CR NO. 19-1211 JB
LARRY MITCHELL HOPKINS,
Defendant. 5

ORDER OF FINDING OF COMPETENCY PURSUANT TO 18 U.S.C, §4241

THIS MATTER having come before the Court on the Motion to Determine Mental
Competency of Defendant, Doc. 17, pursuant to 18 U.S.C. § 4241, the motion having been
granted by this Court, Doc. 24, and subsequently the Forensic Psychological Evaluation being
conducted November 8, 2019 through November 29, 2019, and the Court being fully advised of
the premises and noting that neither counsel for the government nor counsel for Mr. Hopkins
challenges or opposes the findings in the Forensic Report dated December 20, 2019. Specifically,
the Forensic Report finds that Mr. Hopkins’ ability to understand the nature of the charges
against him and assist counsel in his own defense are not substantially impaired by a mental

disease or defect.

IT IS ORDERED, therefore, that Mr. Hopkins is mentally competent to proceed to trial.

 

 

 

 
